       Case 1-18-43399-ess            Doc 83       Filed 03/22/21    Entered 03/23/21 08:33:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------x
In re:

        YANAIRA POLANCO,                                            Chapter 13
                                                                    Case No. 18-43399-ESS

                                    Debtor,
---------------------------------------------------x




      MEMORANDUM DECISION ON APPLICATION FOR FINAL ALLOWANCE OF
                    COMPENSATION AND EXPENSES




Appearances:

 Linda A Tirelli, Esq.                                 Marianne DeRosa, Esq.
 Tirelli Law Group, LLC                                 Chapter 13 Trustee
 50 Main Street (Suite 1265)                           Nathan Z. Kaufman, Esq.
 White Plains, NY 10606                                 Staff Attorney
  Attorneys for the Debtor                             Office of the Standing Chapter 13 Trustee
                                                       100 Jericho Quadrangle (Suite 127)
                                                       Jericho, NY 11753
                                                        Attorneys for the Standing Chapter 13 Trustee

March 22, 2021
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




HONORABLE ELIZABETH S. STONG
UNITED STATES BANKRUPTCY JUDGE

                                           Introduction

       Before the Court is the application for final allowance of compensation and expenses of

Tirelli Law Group, LLC (“Tirelli”), for legal services provided to Yanaira Polanco, the debtor in

this Chapter 13 case (the “Fee Application”). ECF No. 73. Tirelli seeks professional fees of

$23,489.50 and reimbursement of actual and necessary expenses of $147.66, incurred over a

period of some two and a half years, from the petition date of June 11, 2018, to December 2,

2020, the date of the Fee Application. The fees requested are in addition to a base fee of $6,500

(the “Base Fee”) that the firm received from Ms. Polanco before this case was filed.

       The Chapter 13 Trustee, Marianne DeRosa (the “Trustee”), opposes the Fee Application

on several grounds (the “Opposition”). ECF No. 75. As a threshold matter, she points out that

Tirelli did not serve it on Ms. Polanco’s creditors, and for this reason alone, it cannot be granted.

The Trustee also argues that the professionals’ time records are not separated into project

categories, as required by this Court’s General Order 613. Tirelli promptly addressed these two

matters, and service and project category information are now part of the record.

       In addition, the Trustee argues that the amounts billed by Tirelli for two tasks –

participation in this Court’s loss mitigation program to address Ms. Polanco’s first mortgage on

her home, and an adversary proceeding to Ms. Polanco’s second mortgage, are excessive, and

outside the “standard fee range” for such matters in this District. The Trustee also points to the

Base Fee collected by the firm, and argues that some of the tasks for which compensation is

sought should come within that fee.

       The issues presented by this Fee Application and the Trustee’s objection lie at the

intersection of several key considerations in bankruptcy law and practice. Chapter 13 is a
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21        Entered 03/23/21 08:33:38




fundamental tool for debtors with regular income to repay their creditors as much as they are

able over time. In many cases, including this one, Chapter 13 permits a debtor to save the family

home. But it is rare that a Chapter 13 debtor can succeed alone, without the assistance of skilled

and persistent counsel. Chapter 13 debtor’s counsel, in turn, needs to have some assurance that,

eventually, if the circumstances of the case permit, they too will be paid. And in the context of

all of this, the Chapter 13 Trustee has a critical role to play, with a panoply of statutory duties

under Bankruptcy Code Section 1302, including to “advise . . . and assist the debtor in

performance under the plan.” 11 U.S.C. § 1302(b)(4).

       This Fee Application calls for the Court to weigh these interests, which are both

competing and complementary, and to apply the Bankruptcy Code to assess the Fee Application

on its merits and in light of the Trustee’s thoughtful concerns.

                                            Jurisdiction

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B)

and (O), and 1334(b), and the Standing Order of Reference dated August 28, 1986, as amended

by the Order dated December 5, 2012, of the United States District Court for the Eastern District

of New York. This is a core proceeding pursuant to 28 U.S.C. § 157(b) and venue is proper

before this Court pursuant to 28 U.S.C. § 1409.

                                            Background

The Filing of this Bankruptcy Case

       On May 7, 2018, Ms. Polanco retained Ms. Tirelli and her firm to assist her in filing a

Chapter 13 bankruptcy case, and paid $6,500 in a base fee to the firm. Just over one month later,

on June 11, 2018, Tirelli filed a Chapter 13 bankruptcy case for Ms. Polanco. As stated in the

Fee Application, Ms. Polanco’s goals in her bankruptcy case were “to reorganize her financial



                                                  2
      Case 1-18-43399-ess        Doc 83        Filed 03/22/21   Entered 03/23/21 08:33:38




situation” and, in particular, to “resolve issues with non-payment and/or foreclosure of TWO (2)

mortgages on her home.” Fee App. ¶ 3. Two weeks later, on June 25, 2018, Tirelli filed

Schedules A/B, C, G, H, I, and J, and on June 28, 2019, Tirelli filed an amended Schedule J.

       On July 3, 2018, Tirelli filed an initial Chapter 13 plan on behalf of Ms. Polanco. That

plan was amended from time to time as the case progressed, and Tirelli filed amended Chapter

13 plans on September 7, 2018, June 28, 2019, and September 8, 2020.

Ms. Polanco’s Motion To Extend the Automatic Stay

       The present case is not Ms. Polanco’s first bankruptcy filing, and her prior filing has

consequences for the protection of the automatic stay here. Specifically, Ms. Polanco filed a

previous Chapter 13 bankruptcy case on October 24, 2017. That case had several deficiencies,

and three months later, on January 24, 2018, those deficiencies led to a motion to dismiss by the

Trustee. The Court heard that motion on February 12, 2018, and Ms. Polanco, by her then-

counsel, indicated that she did not oppose the dismissal of her case. Her first case was dismissed

by order entered on March 7, 2018. See In re Yanaira Polanco, Case No. 17-45510. This case,

filed by Tirelli, followed on June 11, 2018.

       On June 14, 2018, within a few days of filing this second case, Tirelli filed a motion to

extend the full protection of the automatic stay for the duration of Ms. Polanco’s case under

Bankruptcy Code Section 362(c)(3)(B) (the “Motion to Extend Stay”). On July 9, 2018, the

Court held a hearing on the Motion to Extend Stay, at which Ms. Polanco, by her counsel Ms.

Tirelli, appeared and was heard, and the Court granted the motion and directed Ms. Tirelli to

submit a proposed order. Ms. Tirelli submitted the proposed order and on July 12, 2018, the

Court entered an order extending the full protection of the automatic stay until further order of

the Court or its expiration by operation of law.



                                                   3
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




Ms. Polanco’s Participation in Loss Mitigation

       On July 9, 2018, less than a month after this bankruptcy case was filed, Ms. Polanco, by

her counsel Tirelli, filed a request to enter into this Court’s loss mitigation program with respect

to her home located at 25-22 96th Street, East Elmhurst, NY 11369 (the “Property”).

       On July 30, 2018, the Court entered an order directing Ms. Polanco and the secured

creditor, Bayview Loan Services (“Bayview”), to participate in loss mitigation. Over the course

of nearly a year and a half, the Court held loss mitigation status conferences, at which Ms.

Tirelli, on behalf of Ms. Polanco, and Bayview appeared and were heard. On January 28, 2020,

Bayview filed a motion on presentment to approve a loan modification agreement for the

Property. No opposition to that motion was filed, and on March 2, 2020, the Court entered an

order approving the parties’ loan modification agreement with respect to Ms. Polanco’s home

mortgage.

The Trustee’s First Motion To Dismiss

       On August 21, 2018, the Trustee filed a motion to dismiss this case (the “First Motion to

Dismiss”) and objection to the confirmation of Ms. Polanco’s plan on grounds, among others,

that her proposed plan payment was insufficient to pay her secured claims in full as required by

Bankruptcy Code Section 1325(a)(5), and that she had not provided the Trustee with certain

required documents.

       The Court scheduled several hearings on the First Motion to Dismiss, including on

September 10, 2018, December 17, 2018, March 25, 2019, and June 3, 2019, and the docket

indicates that these hearings were adjourned from time to time without the matter being called or

the motion being heard. At the last scheduled hearing date on the motion, on July 22, 2019, the

Trustee withdrew the First Motion to Dismiss, indicating, in substance, that the matters



                                                  4
      Case 1-18-43399-ess        Doc 83      Filed 03/22/21    Entered 03/23/21 08:33:38




addressed in the motion had been resolved.

Ms. Polanco’s Action Against Real Time Solutions, Inc. and RRA CP Opportunity Trust 1

       On September 9, 2018, Ms. Polanco commenced an adversary proceeding (the “RTS

Action”) against the junior secured creditor Real Time Solutions, Inc. as agent for RRA CP

Opportunity Trust 1 (the “Defendants”), stating several counts or claims for relief. See Polanco

v. Real Time Solutions, Inc., Case No. 18-01101, ECF No. 1 (Complaint). In that action, Ms.

Polanco asks the Court to disallow Proof of Claim 3-1, to bar the Defendants from filing an

amended claim, to cancel and discharge the alleged arrearages set forth in the proof of claim, to

declare the Defendants’ asserted security interest to be void, and for an award of fees and

expenses, among other relief. See Polanco v. Real Time Solutions, Inc., Complaint at p. 14.

       The Court held an initial pre-trial conference in the RTS Action on November 6, 2018, at

which Ms. Polanco, by her counsel Ms. Tirelli, appeared and was heard, and the Defendants did

not appear. From time to time thereafter, the Court scheduled continued pre-trial conferences,

and many of these were adjourned on consent of all of the parties, as the parties presumably

worked to address the issues identified in the Complaint.

       Some time later, on April 14, 2020, and again on June 1, 2020, the Court held continued

pre-trial conferences in the RTS Action at which Ms. Polanco, by her counsel Ms. Tirelli, and the

Defendants, by their counsel, appeared and were heard. At the June 1, 2020 conference, the

parties advised the Court that they had resolved the dispute, and would submit a proposed

consent order for the Court’s review and entry. And on June 26, 2020, the Court entered an

order, on consent of the parties, reclassifying the Defendants’ Proof of Claim 3-1 as wholly

unsecured during the pendency of the Chapter 13 case, and dismissing the RTS Action. On July

14, 2020, the RTS Action was closed.



                                                 5
      Case 1-18-43399-ess        Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




The Trustee’s Motion To Object to Ms. Polanco’s Cash Exemption

       On October 5, 2018, the Trustee filed a motion to object to Ms. Polanco’s claim of a cash

exemption on grounds, among others, that she was not entitled to claim a cash exemption

because that exemption is not available to a debtor who also claims a New York State homestead

exemption under New York Civil Practice Law and Rules Section 5206. Ms. Polanco did not

oppose this motion, and on November 30, 2018, the Court entered an order disallowing and

striking the cash exemption from the Schedule C filed in Ms. Polanco’s bankruptcy case, without

prejudice to her filing a future amendment to that schedule.

The Trustee’s Second Motion To Dismiss

       On September 4, 2020, the Trustee again moved to dismiss Ms. Polanco’s bankruptcy

case (the “Second Motion to Dismiss”) on grounds, among others, that she did not provide the

Trustee with certain required documents, including verified monthly operating reports, did not

turn over her tax returns and refunds for the 2018 and 2019 tax years, and did not include a

“step-up” payment in her proposed Chapter 13 plan. Notably, by this point in Ms. Polanco’s

case, she had reached a consensual loan modification with Bayview as to the first lien on her

home through the Court’s loss mitigation program, and she had reached a consensual

reclassification of the second lien on her home in the RTS Action. That is, Ms. Polanco had

substantially accomplished the goals that led her to file her bankruptcy case – to address the

“non-payment and/or foreclosure of TWO (2) mortgages on her home.” Fee App. ¶ 3. The

Second Motion to Dismiss was adjourned without a hearing on September 21, 2020, and

withdrawn by the Trustee without a hearing on November 9, 2020.

The Trustee’s Third Motion To Dismiss

       On November 20, 2020, the Trustee again moved to dismiss Ms. Polanco’s bankruptcy



                                                 6
      Case 1-18-43399-ess        Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




case (the “Third Motion to Dismiss”) on grounds, among others, that she did not turn over her

tax refunds for the 2018 and 2019 tax years, did not include a “step-up” payment in her proposed

Chapter 13 plan, and did not provide the Trustee with certain required documents, including

verified monthly operating reports. That motion was adjourned without a hearing on December

7, 2020.

       On January 11, 2021, the Court held a hearing on the Third Motion to Dismiss, at which

the Trustee and Ms. Polanco, by her counsel Ms. Tirelli, appeared and were heard. At that

hearing, Ms. Tirelli stated that Ms. Polanco did not oppose the Trustee’s Third Motion to

Dismiss, because of the change in her situation and financial circumstances. Based on the entire

record, the Court granted the Trustee’s Third Motion to Dismiss and directed the Trustee to settle

a proposed order of dismissal on thirty days’ notice.

This Application for Final Allowance of Compensation and Expenses

       On December 2, 2020, Tirelli filed this application for final allowance of compensation

and expenses 1 for the period from June 11, 2018 through December 2, 2020. On January 1,

2021, the Trustee filed the Opposition. And on January 5, 2021, Tirelli filed an amended

statement in support of the Application, in the form of an annotated version of the firm’s billing

records, as well as an amended notice of hearing and an affidavit of service indicating that all

creditors were served. On January 11, 2021, the Court held a hearing on the Fee Application, at

which Ms. Tirelli and the Trustee appeared and were heard, and the Court reserved decision.

Tirelli’s Arguments in Support of the Fee Application



1
  The Trustee does not object to Tirelli’s request for reimbursement of actual and necessary
expenses, including expenses associated with obtaining a credit report, postage, mailing, and
overnight express mail charges. These amounts are adequately documented in the Fee
Application. See Fee App. Exh. C. They will be allowed in full and will not be addressed
further in this Memorandum Decision.
                                                 7
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




       In support of the Fee Application, Tirelli states that “it is common knowledge in the

bankruptcy community that attorneys representing debtor[s] in Chapter 13 cases must work in

unusual circumstances with no true guarantee of payment.” Fee App. ¶ 18. The firm argues that

in Chapter 13 cases, just as in Chapter 11 cases, attorneys have no assurance that when they take

on the representation of debtors seeking to reorganize, they will receive any additional

compensation beyond their pre-petition retainers. And yet despite this uncertainty, the firm

notes, attorneys continue to advocate on behalf of their clients “knowing that they may never be

paid for all of their time.” Id. For these and other reasons, Tirelli urges the Court to “make an

award of compensation that [involves] the adjustment of the lodestar amount to reflect certain

factors.” Id. And here, it urges that these factors should include “the delay in payment, the

quality of representation, and the results obtained.” Id. The firm also notes that no fee “beyond

the base Chapter 13 fee” has been paid, requested, or awarded for its work for Ms. Polanco. Fee

App. ¶ 25.

       Tirelli states that in addition to the “base case preparation of the petition, confirmation

hearings, drafting and serving of the chapter 13 plan, all included in the base fee,” the firm seeks

compensation for 36.2 hours of partner time billed at the hourly rate of $500 and 26.7 hours of

paralegal time billed at the hourly rate of $200. Fee App. ¶ 17. And it notes that “the number of

hours . . . was kept to a minimum because of the high level of expertise and experience” of the

firm and its professionals, including Ms. Tirelli. Id.

       As to Ms. Tirelli’s experience, the firm states that she has twenty-four years of

experience in consumer bankruptcy and has been recognized for skill and service by several

professional organizations, including the National Association of Consumer Bankruptcy

Attorneys. The firm also notes that Ms. Tirelli regularly provides pro bono representation in the



                                                  8
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




three divisions of the Southern District of New York’s bankruptcy court and in the District of

Connecticut, that she is a frequent speaker at professional symposia and conferences, that she is

regularly sought out “to assist the media with understanding and reporting on consumer issues in

state and federal courts,” and that she has been “cited by the Wall Street Journal, New York

Times, Washington Post, New York Post, [Los Angeles] Times, American Banker, [Thomson]

Reuters, Bloomberg News, CNN, MSNBC, CBS News, Democracy Now and Fox Business

News.” Id.

       And the firm notes that Ms. Tirelli’s hourly rate of $500 has been “specifically

determined to be a fair and reasonable rate for a litigation attorney” in prior cases before this and

other judges of this Court and of the bankruptcy court for the Southern District of New York. Id.

The Trustee’s Arguments in Opposition to the Fee Application

       The Trustee opposes the Fee Application on several grounds. As threshold matters, the

Trustee notes that the Fee Application was not served on creditors, and “unsecured creditors

interests will be affected if the Motion is granted.” Trustee’s Opp. ¶ 7. The Trustee also states

that, pursuant to this Court’s General Order 613, a fee application must be supported by time

records separated by project categories, in order to permit a meaningful review, and requests that

the application be supplemented “with time records separated by category.” Trustee’s Opp. ¶ 11.

       The Trustee argues that Tirelli’s time billed in connection with the RTS Action did not

benefit Ms. Polanco or the bankruptcy estate. She observes that the matter “was settled by a

stipulated order reclassifying the junior mortgagee’s secured claim as unsecured,” and that the

Fee Application seeks compensation for 21.1 hours of time spent on this matter. Trustee’s Opp.

¶ 12. The Trustee notes that Tirelli incorrectly states that the debt was eliminated, when in fact,

it was reclassified from secured to unsecured. As a result, it will be paid pro rata, together with



                                                  9
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




all of Ms. Polanco’s unsecured debt, “if a Chapter 13 Plan is ever confirmed.” Trustee’s Opp. ¶

14. And this means that “the anticipated dividend to the other unsecured creditors has been

reduced.” Id.

       The Trustee also questions whether Tirelli is entitled to claim credit for negotiating a

successful outcome in the action, because “[u]pon information and belief, the junior mortgagee

stipulated to this relief because the Debtor was already entitled to it.” Trustee’s Opp. ¶ 15. In

particular, the Trustee points to the fact that Bayview’s proof of claim shows a secured claim in

the amount of $1,166,003.27, and Ms. Polanco “scheduled the value of her residence at

$880,000.” Trustee’s Opp. ¶ 16. That is, as the Trustee states, “the junior mortgage lien was

therefore wholly unsecured and subject to reclassification.” Id. And in all events, the Trustee

asserts, the same relief could have been obtained in a far less expensive way, through a “Pond

reclassification motion” with a “standard fee range . . . in this District [of] . . . between $750 and

$1,250.” Trustee’s Opp. ¶ 18.

       In addition, the Trustee objects to the fees requested by Tirelli for representing Ms.

Polanco in this Court’s loss mitigation program. The Trustee acknowledges that the firm

“obtained a favorable result in loss mitigation.” Trustee’s Opp. ¶ 20. But here again, the Trustee

argues that Tirelli’s request for fees for this work is “outside the standard fee range for similar

work in this District.” Id. And the Trustee notes that she cannot determine the appropriate fee,

because Tirelli did not separate the time records by category. The Trustee objects to the Fee

Application to the extent that fees for the firm’s loss mitigation services exceed $4,000. Id.

       And finally, the Trustee objects to the Fee Application to the extent that it seeks fees for

work that should be included in Tirelli’s Base Fee, including work to respond to the Trustee’s

pre-confirmation motions, and work to prepare the motion to extend the automatic stay. That



                                                  10
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




work, the Trustee argues, should have been encompassed into the work to be done for the flat or

Base Fee. The Trustee also notes that the Base Fee “should have included certain basic services

required in every Chapter 13 case that were not performed by [Tirelli] in this case.” Trustee’s

Opp. ¶ 24. As one example, the Trustee notes that Ms. Polanco’s schedules list the claims of all

19 creditors as “disputed and in an ‘unknown’ amount.” Trustee’s Opp. ¶ 25. And the Trustee

argues that Tirelli “failed to include information with respect to the Debtor’s debts that is

required and necessary in every Chapter 13 case.” Id.

Tirelli’s Supplemental Filing

       Soon after the filing of the Trustee’s Opposition, on January 5, 2021, Tirelli filed

supplemental documentation in the form of an Amended Statement of time records, in further

support of the Fee Application. In the Amended Statement, the firm identifies by category the

nature of the work for which fees are sought. The categories indicated are Loss Mitigation,

Adversary Proceeding, Motion to Extend Stay, and Trustee Motions. In addition, Tirelli filed an

amended notice of hearing and an affidavit of service indicating that all creditors were served.

                                The Applicable Legal Standards

       Bankruptcy Code Section 329 provides that any attorney representing a debtor in, or in

connection with, a bankruptcy case, “shall file with the court a statement of the compensation

paid or agreed to be paid.” 11 U.S.C. § 329(a). The court, in turn, may award “reasonable

compensation for actual, necessary services” rendered by an attorney and by any professional or

paraprofessional employed by such attorney. 11 U.S.C. § 330(a)(1)(A). And where necessary,

the court may direct the return of any compensation payment if it “exceeds the reasonable value

of any such services.” 11 U.S.C. § 329(b).




                                                 11
     Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




       In a Chapter 13 case, additional guidance is provided by Bankruptcy Code Section

330(a)(4)(B), as follows:

       In a . . . chapter 13 case . . . the court may allow reasonable compensation to the
       debtor's attorney for representing the interests of the debtor in connection with the
       bankruptcy case based on a consideration of the benefit and necessity of such
       services to the debtor and the other factors set forth in this section.

11 U.S.C. § 330(a)(4)(B).

       “The use of ‘may allow’ in [Bankruptcy Code Section 330(a)(4)(B)] makes clear that

whether fees are reasonable is a matter of the court’s discretion.” In re Moukazis, 479 B.R. 247,

248 (Bankr. E.D.N.Y. 2012).

       Those “other factors,” as set forth in Section 330(a)(3), are:

       (A)     the time spent on such services;

       (B)     the rates charged for such services;

       (C)     whether the services were necessary to the administration of, or beneficial
               at the time at which the service was rendered toward the completion of, a
               case under this title;

       (D)     whether the services were performed within a reasonable amount of time
               commensurate with the complexity, importance, and nature of the
               problem, issue, or task addressed;

       (E)     with respect to a professional person, whether the person is board certified
               or otherwise has demonstrated skill and experience in the bankruptcy
               field; and

       (F)     whether the compensation is reasonable based on the customary
               compensation charged by comparably skilled practitioners in cases other
               than cases under this title.

11 U.S.C. § 330(a)(3).

       The application of Section 330’s factors is not a “matter of mechanically counting up the

factors, to determine reasonableness by a majority tally. The prevailing method for weighing §

330(a)(3) factors is the ‘lodestar’ approach.” In re Hanover, 2020 WL 2554229, at *3 (Bankr.

                                                  12
      Case 1-18-43399-ess          Doc 83    Filed 03/22/21     Entered 03/23/21 08:33:38




E.D.N.Y. May 19, 2020). As this Court has observed, “‘[t]he lodestar amount represents the

number of hours reasonably worked on a case multiplied by the reasonable hourly rate.’” In re

Korea Chosun Daily Times, Inc., 337 B.R. 758, 766 (Bankr. E.D.N.Y. 2005) (quoting Wells v.

Bowen, 855 F. 2d 37, 43 (2d Cir. 1988)). See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)

(stating that “[t]he most useful starting point for determining the amount of a reasonable fee is

the number of hours reasonably expended on the litigation multiplied by a reasonable hourly

rate”).

          Notably, courts recognize these same factors in considering a wide range of fee

applications by bankruptcy professionals that provide services in a wide range of bankruptcy

cases, from a Chapter 7 trustee’s retained counsel to the professionals retained by the debtor in a

large Chapter 11 business reorganization. And Section 330 does not include a list of specified

tasks that are covered, nor could it, because the range of “actual, necessary services” varies from

situation to situation, case to case, and chapter to chapter. As one respected commentator notes,

“[t]he statute makes no attempt, nor is it possible, to enumerate the spectrum of actual and

necessary services that may be performed by a trustee or a professional person.” 3 Collier on

Bankruptcy ¶ 330.03 at p. 330-33 (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2020).

          Sections 330(a)(3)(A) and 330(a)(3)(D) – the Time Spent on Such Services and Whether

the Services Were Performed Within a Reasonable Amount of Time Commensurate with the

Nature of the Task. Two of Section 330(a)(3)’s factors call for the Court to consider how much

time was spent on the services, and whether that amount of time was reasonable “commensurate

with the complexity, importance, and nature of the problem, issue, or task addressed.” 11 U.S.C.

§ 330(a)(3)(D). Simply put, these considerations call for the Court to determine how much time




                                                 13
      Case 1-18-43399-ess        Doc 83     Filed 03/22/21    Entered 03/23/21 08:33:38




was spent on the particular task for which the professional seeks compensation, and whether that

amount of time for that task makes sense.

       The reasonableness of the hours expended is a “critical lodestar component.” In re

Hanover, 2020 WL 2554229 at *3. Courts must exclude hours that are “excessive, redundant, or

otherwise unnecessary” and have “discretion simply to deduct a reasonable percentage of the

number of hours claimed as a practical means of trimming fat from a fee application.” In re

Ridgemour Meyer Props., LLC, 2018 WL 2305765, at *13 (Bankr. S.D.N.Y. May 18, 2018),

aff'd, 599 B.R. 215 (S.D.N.Y. 2019), aff'd, 791 F. App'x 279 (2d Cir. 2020) (citing Kirsch v.

Fleet St., Ltd., 148 F.3d 149, 172 (2d Cir. 1998)).

       While the lens of hindsight is tempting and perhaps inevitable, courts agree that “[i]n

evaluating the award of professional fees, courts objectively consider whether the services

rendered were reasonably likely to benefit the estate from the perspective of the time when such

services were rendered.” In re Value City Holdings, Inc., 436 B.R. 300, 305 (Bankr. S.D.N.Y.

2010) (citing In re Kohl, 421 B.R. 115, 125 (Bankr. S.D.N.Y. 2009)). As this Court has

observed, “this supports the salutary objective that attorneys should not be deterred from

undertaking the representation of debtors in bankruptcy cases, including cases that may pose

significant challenges and an uncertain outcome, due to a risk of inadequate compensation.” In

re Korea Chosun Daily Times, Inc., 337 B.R. at 767 (citing In re Ames Dep’t Stores, Inc., 76

F.3d 66, 72 (2d Cir. 1996)).

       And in this context, “‘[b]ankruptcy courts enjoy wide discretion in determining

reasonable fee awards.’” In re Cenargo Int'l, PLC, 294 B.R. 571, 596 (Bankr. S.D.N.Y. 2003)

(quoting In re Raytech Corp., 241 B.R. 785, 788 (D. Conn. 1999)). In exercising this discretion,

the court may call upon its knowledge and experience in similar matters, and in the case at hand.



                                                 14
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




As the Second Circuit noted, “the Bankruptcy Court did not abuse its discretion in approving as

reasonable [the firm’s] final fee application” because the judge “presided over th[e] bankruptcy

for its duration and had the opportunity to evaluate first-hand both the quality of [the firm’s]

performance and the contributions made by the firm.” Bernheim v. Damon & Morey, LLP, 2007

WL 1858292, at *2 (2d Cir. June 28, 2007).

       This discretion may call for careful attention to the record, including the billing records

that support the professional’s application. As the Second Circuit has also observed, it may be

necessary to “carefully and independently review[] the attorney time and expense reports to

ensure that they were reasonable and commensurate with the tasks undertaken.” In re Hoti

Enters., 605 F. App'x 67, 68 (2d Cir. 2015).

       Sections 330(a)(3)(B) and 330(a)(3)(F) – the Rates Charged for Such Services and

Whether the Compensation Is Reasonable Based on Customary Compensation in Non-

Bankruptcy Matters. Section 330’s factors also call for the Court to consider the professional’s

rate, and to view it not only in the context of rates charged for bankruptcy matters but also in the

context of “customary compensation charged by comparably skilled practitioners in cases other

than cases under [the Bankruptcy Code].” 11 U.S.C. § 330(a)(3)(F). And of course, the

reasonableness of the professional’s rate is also important in undertaking a lodestar review.

       As this and other courts have observed, the reasonableness of the hourly rate is

determined by considering “that fee which is customarily charged in the local community by

someone who possesses similar skill, experience, expertise, stature and reputation who is faced

with similarly novel and complex issues and who procures comparable results.” In re Korea

Chosun Daily Times, Inc., 337 B.R. at 767 (quotations and citations omitted).




                                                 15
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




       Viewed another way, this calls for the Court to consider “prevailing market rates for

attorneys with comparable skill and standing in the pertinent legal community.” In re

Ridgemour Meyer Props., LLC, 2018 WL 2305765 at *13 (citing Kerin v. U.S. Postal Serv., 218

F.3d 185, 190 (2d Cir. 2000)). And as the Second Circuit has noted, the court’s review may well

also encompass an assessment of “the hourly rates of competitors in the marketplace.” In re Hoti

Enters., 605 F. App'x at 68.

       Section 330(a)(3)(C) – Whether the Services Were Necessary and Beneficial to the

Debtor or the Estate. Another key factor in the determination of a professional’s fee is the

benefit of the representation to the debtor or the estate. Here too, it is important to note that as

with the question of the reasonableness of the time expended, courts do not determine necessity

and benefit with the advantage of hindsight. As one bankruptcy court explained, “[a] decision

reasonable at first may turn out wrong in the end. The test is an objective one, and considers

‘what services a reasonable lawyer or legal firm would have performed in the same

circumstances.’” In re CCT Commc’ns, Inc., 2010 WL 3386947, at *5 (Bankr. S.D.N.Y. Aug.

24, 2010) (quoting In re Ames Dep’t Stores, Inc., 76 F.3d at 72). See In re Brous, 370 B.R. 563,

574 (Bankr. S.D.N.Y. 2007) (finding that “[a]lthough the outcome was disappointing, the

services were nonetheless reasonable at the time that they were rendered.”)

       For these same reasons, the success or failure of the particular claim or position is not the

sole determinant of whether the services in question were ultimately “necessary and beneficial”

to the debtor or the debtor’s estate. As one court put it, legal services that “are performed well,

with due adherence to an attorneys’ duties and in the good faith litigation . . . are ‘necessary’ and

‘beneficial’ services for which compensation is owed, regardless of whether the client won or

lost the underlying case.” In re Haimil Realty Corp., 579 B.R. 19, 27 (Bankr. S.D.N.Y. 2017)



                                                  16
      Case 1-18-43399-ess        Doc 83      Filed 03/22/21     Entered 03/23/21 08:33:38




(citing Zeisler & Zeisler, P.C. v. Prudential Ins. Co. of Am. (In re JLM), 210 B.R. 19, 24, 27

(B.A.P. 2d Cir. 1997)).

       That is, this factor calls for the court to consider “‘what services a reasonable lawyer or

legal firm would have performed in the same circumstances.’” In re Haimil Realty Corp., 579

B.R. at 27 (quoting In re Keene Corp., 205 B.R. 690, 696 (Bankr. S.D.N.Y. 1997)). At the same

time, “‘[a]n attorney should only proceed with a legal service if the potential benefit of the

service, which takes into consideration the chances of success, outweighs the cost.’” In re

Haimil Realty Corp., 579 B.R. at 27 (quoting In re Angelika Films 57th Inc., 227 B.R. 29, 42

(Bankr. S.D.N.Y. 1998)).

                                            Discussion

       As this Court has observed:

       Every bankruptcy case benefits from the services of bankruptcy professionals.
       The Bankruptcy Code permits many of these professionals to be compensated
       with special administrative priority from the assets of the debtor’s estate. This
       administrative priority encourages professionals, including counsel, to take on the
       responsibility of representing a company in financial difficulties and steering it
       through the Chapter 11 process to a successful reorganization.

In re S & Y Enterprises, LLC, 480 B.R. 452, 455 (Bankr. E.D.N.Y. 2012). Those benefits are

central to the reorganization of an entity in a Chapter 11 case – and they may be just as

important, and even central, to the success of an individual debtor’s efforts to reorganize their

financial circumstances in a Chapter 13 case.

       Bankruptcy Code Section 330(a)(3) and the many cases that have interpreted and applied

it provide the template for considering an award of compensation for a debtor’s attorney in a

Chapter 13 case. And courts agree that in either chapter, these considerations often inform the

calculation of a reasonable fee using the lodestar approach, representing “‘the number of hours

reasonably worked on a case multiplied by the reasonable hourly rate.’” In re Korea Chosun

                                                 17
      Case 1-18-43399-ess        Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




Daily Times, Inc., 337 B.R. at 766 (quoting Wells, 855 F.2d at 43). See In re Nicholas, 496 B.R.

69, 74 (Bankr. E.D.N.Y. 2011) (stating that “[w]hen attorney's fees are awarded under the

Court's inherent powers, courts use the lodestar approach”).

       This calls for the Court to consider three questions – first, whether the time spent by the

professional was reasonable and proportionate to the complexity of the task at hand; second,

whether the rate charged for the professional’s time is reasonable, including in light of what

would be customary in both bankruptcy and non-bankruptcy matters; and third, whether the

services provided by the professional were necessary or beneficial to the debtor at the time that

they were performed. The Court considers these questions in turn.

Whether the Time Spent by Tirelli on Services to Ms. Polanco Was Reasonable and
Proportionate to the Issues in the Case

       The first question for the Court to address is whether the time spent by Tirelli was

reasonable and proportionate to the issues in the case.

       Tirelli seeks compensation for services in Ms. Polanco’s Chapter 13 case including her

participation in loss mitigation with Bayview concerning Ms. Polanco’s home mortgage, the

RTS Action concerning a second mortgage on Ms. Polanco’s home, Ms. Polanco’s motion to

extend the full protection of the automatic stay in this second-filed case within a year, and

responding to the Trustee’s motions to dismiss and to strike the cash exemption claimed by Ms.

Polanco.

       One piece of the picture in assessing whether the time spent was reasonable is the records

that were maintained by the professional at the time the work was performed. Here, the Trustee

correctly points out that pursuant to this Court’s General Order 613, a fee application must be

supported by time records separated by project categories, in order to permit a meaningful

review by interested parties and the Court. Bankruptcy Rule 2016 similarly requires that an

                                                 18
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




attorney’s fee application contain a “detailed statement of (1) the services rendered, time

expended and expenses incurred, and (2) the amounts requested.” Fed. R. Bankr. P. 2016(a).

The Trustee also notes that a meaningful review requires notice, and notice requires service on

the creditors – and here too, the Trustee is correct.

       Tirelli addressed each of these concerns with its supplemental filing of an amended and

annotated statement of time records, and by serving the Fee Application, as supplemented, on all

creditors and parties in interest. The Court observes that if these matters had not been addressed,

they could well have been insurmountable obstacles to an award of fees.

       Another piece of the picture in assessing whether the time spent was reasonable is, of

course, the amount of time recorded and the particular task. And here the burden is on Tirelli, as

the applicant. As one court stated, “[i]n all cases, the applicant bears the burden of proving the

reasonableness of ‘each dollar for each hour above zero’ to be paid from a bankruptcy estate.” In

re Schuman, 2013 WL 1195279, at *5 (Bankr. N.D.N.Y. Mar. 22, 2013) (quoting In re

Wesseldine, 434 B.R. 31, 33 n.1 (Bankr. N.D.N.Y. 2010)). Bankruptcy Rule 2016 requires that

the attorney’s fee application contain a “detailed statement of (1) the services rendered, time

expended and expenses incurred, and (2) the amounts requested.” Fed. R. Bankr. P. 2016(a).

       Here, Tirelli seeks compensation for a total of 62.9 hours of professional time, spanning a

period of some twenty-seven months, from June 14, 2018, to September 21, 2020. Of these

hours, more than half, or 36.2 hours, were recorded by Ms. Tirelli, and the balance, or 26.7

hours, was recorded by paralegals working under her supervision. The firm’s records indicate

that the professionals recorded their time with reasonable and appropriate precision. In

particular, Ms. Tirelli’s time was recorded in 41 discrete entries, nearly all on different days,

yielding an average recorded time entry of about 0.9 hours per entry. And the paralegals’ time



                                                  19
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




was recorded in 89 discrete entries, again nearly all on different days, for an average recorded

time entry of just 0.3 hours per entry. At a minimum, this confirms that Tirelli’s

contemporaneous billing records provide sufficient detail, on a professional-by-professional and

day-by-day basis, to understand and assess the nature of the work that was done.

       In addition, based on the task designations provided by Tirelli in the Amended Statement

of time records, much of the time for which Tirelli seeks compensation was recorded in

connection with the firm’s efforts in support of Ms. Polanco’s participation in this Court’s loss

mitigation program. That time includes 12.4 hours of Ms. Tirelli’s time recorded in 17 entries

over a period of more than two years, from August 16, 2018 to September 21, 2020, and all of

the time recorded by paralegals, or 26.7 hours, from July 5, 2018 to March 2, 2020.

       The Trustee argues, in substance, that Tirelli’s charges to represent Ms. Polanco in loss

mitigation are excessive because they are “outside the standard fee range for similar work in this

District.” Trustee’s Opp. ¶ 20. And the Trustee suggests that to the extent that Tirelli’s fee

request for loss mitigation exceeds $4,000, it would be outside that “standard” range. Id. As an

illustration, and at the indicated rates, this sum would cover, for example, four hours of Ms.

Tirelli’s time at $500 per hour and ten hours of paralegal time at $200 per hour. And here, the

firm’s billing records reflect 12.4 hours of Ms. Tirelli’s time, for charges of $6,200, and 26.7

hours of paralegal time, for charges of $5,340, for total charges of $11,540.

       This Court first adopted its loss mitigation program in December 2009 as a pilot project.

As adopted, it is a “uniform, comprehensive, court-supervised . . . program . . . to facilitate

consensual resolutions for individual debtors whose residential real property is at risk of loss to

foreclosure.” EDNY General Order No. 676 (April 1, 2019), amending EDNY General Order

No. 543 (December 8, 2009). The program “has helped avoid the need for various types of



                                                 20
      Case 1-18-43399-ess        Doc 83      Filed 03/22/21     Entered 03/23/21 08:33:38




bankruptcy litigation, reduced costs to debtors and secured creditors, and enabled debtors to

reorganize or otherwise address their most significant debts and assets.” Id. It has proved to be

remarkably successful in facilitating an exchange of information between eligible homeowners,

on the one hand, and secured lenders or mortgagees, on the other, in a court-supervised process,

to determine whether the parties can reach an agreement on a consensual loan modification, loan

refinance, forbearance, short sale, surrender of the property in full satisfaction of the mortgage

debt, or some other mutually beneficial outcome.

       The outcome of loss mitigation can be hard to predict. Sometimes, the debtor has been in

default for one or two years; other times the debtor has been in default for ten years or more.

And sometimes, situations that seemed quite unlikely to lead to a consensual modification

manage to go down that path – often because of the huge efforts of the debtor, the lender, and

their counsel. When this occurs, it is a good result for all concerned. And even when agreement

on a modified mortgage does not occur, the loss mitigation process can lead to a productive

engagement between the homeowner and the lender and to other accords.

       The timeline for loss mitigation can likewise be hard to predict. Successful loss

mitigation efforts can happen in just a few months – and sometimes they can take a few years. In

some situations, it takes many months and additional rounds of submissions to ascertain whether

acceptable modified mortgage terms can be offered to the debtor and their family, and whether

adequate income is available to make the payments.

       In such circumstances, it may well be that a fixed fee, as opposed to an hourly rate, will

be desirable for the attorney and the client. But when the timeline of a particular case can vary

from weeks or a few months to two years or more, this Court declines the invitation to impose a

cap or limitation based on a “standard fee” of $4,000.



                                                 21
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




       Here, Ms. Polanco, by her counsel Tirelli, filed a request to enter into this Court’s loss

mitigation program with respect to her home less than a month after this case was filed, on July

9, 2018. The loss mitigation process extended over the course of twenty-one months, including

nearly eighteen months of loss mitigation status conferences. Ultimately, loss mitigation was

successful, and on March 2, 2020, the Court entered an order approving the parties’ loan

modification agreement with respect to Ms. Polanco’s home mortgage.

       Viewed in the context of these circumstances, the Court is satisfied that Tirelli’s time

billed for loss mitigation is substantially reasonable and proportionate to the issues in the case,

for several reasons. First, viewed in the aggregate, and taking account of the period of time that

the loss mitigation process was underway, it comes within a range of reasonableness for the

amount and nature of work that would be required for the firm adequately to represent Ms.

Polanco in this process. Second, it reflects a reasonable and appropriate allocation of tasks

between Ms. Tirelli, the attorney responsible for the matter, and the firm’s paralegal staff. As the

firm’s records show, Ms. Tirelli participated in many substantive communications with Ms.

Polanco and made several court appearances, while the firm’s paralegal staff attended to more

routine and administrative matters. And finally, while this consideration is not dispositive, Ms.

Polanco – and Bayview, the lender – obtained an excellent result, in the form of a consensual

modified mortgage. To be sure, that took many months – in the range of two years – but this is

not outside the reasonable boundaries of a loss mitigation effort by a determined debtor and a

secured creditor that is participating in good faith in the process.

       At the same time, a close review of the billing records also suggests that certain time

entries appear to be incorrect. In particular, Ms. Tirelli recorded one hour of time for court

appearances for loss mitigation status conferences and pre-trial conferences in the RTS Action



                                                  22
      Case 1-18-43399-ess          Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




on April 25, 2019, June 13, 2019, July 25, 2019, and February 10, 2020. On each of these dates,

hearings in Ms. Polanco’s case were scheduled but adjourned without hearing, as confirmed by

letters of adjournment filed at least one day in advance of the scheduled hearing. See ECF Nos.

42 (April 25, 2019 Hrg.); 45 (June 13, 2019 Hrg.); 49 (July 25, 2019 Hrg.); 56 (February 10,

2020). See also Polanco v. Real Time Solutions, Inc., Case No. 19-01101, ECF Nos. 8 (April 25,

2019 Hrg.); 9 (June 13, 2019 Hrg.); 10 (July 25, 2019 Hrg.). As a consequence, it is appropriate

to reduce Ms. Tirelli’s time charges by four hours, or $2,000.

        In addition, Ms. Tirelli recorded six-tenths of an hour for a court appearance on

September 21, 2020, for a loss mitigation status conference and pre-trial conference in the RTS

Action. But by that date, the loss mitigation process and the RTS Action had each been

concluded. And a hearing on the confirmation of Ms. Polanco’s plan was scheduled, but the case

docket indicates that it was adjourned without a hearing. As a consequence, it is appropriate to

reduce the time charges by six-tenths of an hour, or $300.

        The Court next considers whether the time spent by Tirelli on the RTS Action was

reasonable and proportionate. The Trustee argues, in substance, that the time billed by the firm

to represent Ms. Polanco in this matter is excessive because the same relief – “reclassifying the

junior mortgagee’s secured claim as unsecured” – could have been obtained by less expensive

means, including by the filing of a motion rather than an adversary proceeding. Trustee’s Opp. ¶

12. The Trustee points to the Second Circuit’s decision in Pond v. Farm Specialist Realty (In re

Pond), 252 F.3d 122 (2d Cir. 2001), where the court found that “wholly unsecured junior liens

may be reclassified as unsecured,” and to decisions of bankruptcy courts in this District and

elsewhere in the Circuit finding that “‘the proper way to obtain such relief . . . is to file a

motion.’” Trustee’s Opp. ¶ 17 (quoting Orkwis v. MERS (In re Orkwis), 457 B.R. 243, 245



                                                   23
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




(Bankr. E.D.N.Y. 2011)). And the Trustee argues that “the standard fee range for a Pond

reclassification motion in this District is between $750 and $1,250.” Trustee’s Opp. ¶ 18.

       Here, Ms. Polanco, by her counsel Tirelli, commenced the RTS Action on September 9,

2018, within three months after this bankruptcy case was filed. As stated in the Fee Application,

Ms. Tirelli “reviewed the proof of claim filed by the second lien holder and discovered the same

lacked a proper chain of title. Because the issue was not resolved after contacting the creditor,

[she] was caused to commence litigation by way of [an] Adversary Proceeding.” Fee App. ¶ 8.

       In that action, Ms. Polanco sought a broad range of relief against the junior secured

creditor Real Time Solutions, Inc. as agent for RRA CP Opportunity Trust 1, including the

disallowance of their proof of claim, a bar to the filing of an amended claim, the cancellation and

discharge of the alleged arrearages set forth in the proof of claim, a declaration that the

Defendants’ asserted security interest was void, and an award of fees and expenses, among other

relief. That is, the relief sought at the outset of the action arose from, among other matters, an

apparent defect in the creditor’s chain of title, and significantly exceeded the reclassification of

the Defendants’ junior lien from secured to unsecured. As the record of that case reflects, the

Court held pre-trial conferences from time to time at which the parties, by their counsel,

appeared and were heard, and the action was settled by the parties with an agreement to

reclassify the Defendants’ proof of claim as wholly unsecured during the pendency of the

Chapter 13 case. On June 26, 2020, the Court entered an order approving the parties’ settlement

and dismissing the RTS Action.

       Viewed another way, at the outset of the adversary proceeding, Ms. Polanco sought

several forms of relief. The parties reached a settlement that yielded what well may have been

the central relief that she sought – the reclassification of the Defendants’ lien. But the fact that



                                                  24
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




the parties reached an agreement on relief that would mirror the relief available in a Pond

reclassification motion does not alter the fact that a significantly wider scope of relief was

originally sought. To be sure, Ms. Polanco did not ultimately pursue that relief – and chose to

settle her claims. But it would be perverse indeed for the Court to apply the scope of a prudent

settlement to cap the fees to be awarded for bringing an adversary proceeding that sought

considerably broader relief. Here again, the Court declines the invitation to impose a cap or

limitation based on a “standard fee” of “between $750 and $1,250.”

       For these reasons, the Court is satisfied that Tirelli’s time billed in connection with the

RTS Action is substantially reasonable and proportionate to the issues in the case. This

adversary proceeding was on the Court’s docket for nearly two years, from September 2018 to

July 2020. A review of the time entries shows that the bulk of the time recorded occurred in

connection with researching and preparing the complaint, or some 6.4 hours, and negotiating and

drafting the settlement agreement, or seven hours. In addition, the time entries confirm that the

work that was done required the attention of a lawyer, not a paralegal. This includes drafting and

revising the Complaint, researching issues in connection with the Complaint, communicating and

negotiating with the Defendants’ in-house counsel, appearances at pre-trial status conferences,

and negotiating, drafting, and revising the settlement agreement.

       At the same time, and as noted above, it also appears that certain time entries may require

adjustment. These include time entries for court appearances on dates that pre-trial conferences

in the RTS Action were scheduled but adjourned without hearing, on April 25, 2019, June 13,

2019, July 25, 2019, and February 10, 2020, as confirmed by correspondence filed by Tirelli in

advance of the hearing. These also include a time entry for a court appearance on September 21,

2020, after the RTS Action had been concluded. And as also noted above, it is appropriate to



                                                 25
      Case 1-18-43399-ess        Doc 83       Filed 03/22/21   Entered 03/23/21 08:33:38




disallow the time recorded for those dates.

       Tirelli seeks compensation for two additional categories of work in Ms. Polanco’s

bankruptcy case. These are the motion to extend the full protection of the automatic stay in this

case, which is Ms. Polanco’s second-filed case within a year, and responding to the Trustee’s

motions to dismiss and to strike the cash exemption claimed by Ms. Polanco.

       The Trustee argues, in substance, that it is not reasonable for Tirelli to seek compensation

beyond that received by the firm in the Base Fee for these matters because “responses to pre-

confirmation motions by the Trustee are part and parcel to the work necessary to confirm a

plan.” Trustee Opp. ¶ 22. And the Trustee states that the firm’s work on the motion to extend

the automatic stay “should have been built [] into the flat fee.” Trustee Opp. ¶ 23.

       Here, Tirelli seeks compensation for one hour of attorney time in connection with the

motion to extend the automatic stay. This time was billed on June 14, 2018, to draft the motion

to extend the automatic stay, just a few days after this bankruptcy case was filed, and the motion

was filed that same day. No other time appears to have been recorded in connection with this

motion, by Ms. Tirelli or by a paralegal. The motion was heard and granted by the Court on July

9, 2018. A proposed order was submitted by the firm and entered by the Court July 12, 2018.

       Taken as a whole, the Court is satisfied that one hour of attorney time is reasonable for

the firm’s work on the motion to extend the automatic stay in this second-filed case.

       The Court is also satisfied that it was reasonable not to include the time associated with

such a motion in the Base Fee. These motions are required only in a small fraction of cases –

those filed within a year of the pendency of a prior case that was dismissed. As reflected in the

“Contract for Chapter 13 Bankruptcy Services” between Tirelli and Ms. Polanco, the services

that come within the Base Fee are “those normally contemplated for a Chapter 13 case.” Fee



                                                 26
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




App. Exh. B (Contract) at 1. And the list of those services is long indeed, encompassing 27

discrete tasks and areas of responsibility, from “[c]ontacting creditors pre-petition regarding

Letters of Representation” to “[p]roviding you with answers to frequently asked questions and

other routine communications with you.” Fee App. Exh. B (Contract) at 1, 2.

       If a motion to extend the full protection of the automatic stay in a second-filed case, or

any other matter that will arise in only a small subset of cases, were included in the services that

come within a fixed or base fee, then countless prospective debtors could well be required to pay

a somewhat higher fee, in order to accommodate those few cases where such a motion is

necessary. That is not to say that it could not be included, in the appropriate circumstances,

based on the fee agreement between the attorney and the client. But here too, the Court declines

the invitation to impose that as a requirement on a Chapter 13 fee agreement that includes a fixed

or base fee.

       In addition, Tirelli seeks compensation for 1.6 hours of attorney time in connection with

responding to the Trustee’s motions, including Ms. Tirelli’s court appearance on September 10,

2018 on the Trustee’s First Motion to Dismiss (one hour) and Ms. Tirelli’s review and analysis

of the motion to strike Ms. Polanco’s cash exemption on October 5, 2018 (six-tenths of an hour).

Hearings on the Trustee’s motion to dismiss were held and adjourned from time to time, and the

Trustee withdrew the motion on July 22, 2019. And the Trustee’s motion to strike Ms. Polanco’s

cash exemption led to the entry of an order, on consent, disallowing and striking the cash

exemption from Ms. Polanco’s Schedule C filed in her bankruptcy case.

       Here too, taken as a whole, the Court is satisfied that one hour of attorney time is

reasonable for the firm’s work in response to the Trustee’s First Motion to Dismiss, and six-

tenths of an hour of attorney time is reasonable for the firm’s work in response to the Trustee’s



                                                 27
      Case 1-18-43399-ess        Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




motion to object to Ms. Polanco’s cash objection. In each circumstance, the amounts of time

recorded were modest, and the record suggests that the matters were handled efficiently and

effectively, and in a manner that was consistent with the progress of the bankruptcy case.

       In addition, the Court is satisfied that it was reasonable not to include the time associated

with these motions in the Base Fee. These motions are not made in every case, or even in most

cases. If responding to a trustee’s motion to dismiss or to strike a cash exemption, or any other

pre-confirmation motion by the trustee, were required to come within a base or fixed fee, then as

noted above, every prospective debtor could well be required to pay a somewhat higher fee, in

order to accommodate those cases where such a motion is made. Such an agreement might make

sense in a particular retention, between a prospective debtor and their attorney. But again, the

Court will not impose that as a requirement on a Chapter 13 fee agreement that includes a fixed

or base fee.

       For these reasons, and based on the entire record, the Court is satisfied that subject to

reductions for time recorded on April 25, 2019, June 13, 2019, July 25, 2019, February 10, 2020,

and September 21, 2020, totaling 4.6 hours and $2,300 in fees, Tirelli has shown that the time

spent by the professionals was reasonable and proportionate to the complexity of the tasks that

were undertaken.

Whether the Rates Charged by Tirelli for the Professionals’ Time Were Reasonable

       The next question that the Court considers is whether the rates charged by Tirelli for the

time of its professionals are reasonable, including in light of what would be customary in both

bankruptcy and non-bankruptcy matters.

       In support of these rates, the firm cites Ms. Tirelli’s twenty-four years of experience in

consumer bankruptcy law, her many awards and recognitions, and her “commit[ment] to



                                                28
      Case 1-18-43399-ess         Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




consumer issues and [recognition as a] go-to attorney whenever the need for a pro-bono counsel

in SDNY arises.” Fee App. ¶ 17. The firm notes that Ms. Tirelli’s $500 hourly rate has

previously been approved in matters before this Court and been “specifically determined to be a

fair and reasonable rate for a litigation attorney” by bankruptcy judges in the Eastern and

Southern Districts of New York. Id. The firm also points to her recognition as a frequent

speaker and author and attendance at “symposiums and conventions across the country” for

organizations including the American Bankruptcy Institute, the National Consumer Law Center,

the Neighborhood Assistance Corporation of America, the National Association of Consumer

Bankruptcy Attorneys, the Hudson Valley Bankruptcy Bar Association, and the New York City

Bar Association, among many other entities and organizations. Id. And it notes that Ms. Tirelli

is also often called upon by the media in “understanding and reporting on consumer issues in

state and federal courts,” and has been cited by the “Wall Street Journal, New York Times,

Washington Post, New York Post, [Los Angeles] Times, American Banker, [Thomson] Reuters,

Bloomberg News, CNN, MSNBC, CBS News, Democracy Now and Fox Business News,”

among many other media outlets. Id.

       Here, Tirelli charged an hourly rate of $500 for Ms. Tirelli’s time and an hourly rate of

$200 for its paralegals’ time. These rates did not change over a period of more than two years

that this case has been pending. In addition, Ms. Tirelli is a senior and experienced bankruptcy

and litigation attorney, and she brought “a high level of expertise and experience . . . to this

matter.” Id. This hourly rate has been approved by this Court and many others, and is consistent

with hourly rates that are regularly approved in this District and the Southern District of New

York. And the Trustee has not disputed the reasonableness of these professionals’ rates.

       For these reasons, and based on the entire record, the Court is satisfied that Tirelli has



                                                 29
      Case 1-18-43399-ess        Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




shown that the hourly rates charged for the professionals’ time, including $500 for attorney time

and $200 for paralegal time, are reasonable in light of what would be customary in both

bankruptcy and non-bankruptcy matters.

Whether the Services Provided by Tirelli Were Necessary or Beneficial to Ms. Polanco at the
Time They Were Performed

       The third question that the Court considers is whether the services provided by Tirelli

were necessary or beneficial to Ms. Polanco at the time they were performed.

       Even if a reasonable amount of time was invested in the task, and a reasonable rate was

charged for the time, Bankruptcy Code Section 330(a)(3)(C) directs a court to undertake a kind

of “reality check” to assure that when the professional provided the services, it made sense to do

so. As the statutory language makes clear, the relevant time frame is “the time at which the

service was rendered.” 11 U.S.C. § 330(a)(3)(C). For these reasons, hindsight is not dispositive

– that is, “[a] decision reasonable at first may turn out wrong in the end.” In re CCT Commc’ns,

Inc., 2010 WL 3386947, at *5. But it is also fair to say that a good result may well confirm that

the services were, in fact, necessary or beneficial to the debtor at the time they were performed.

       The Trustee argues, in substance, that Tirelli’s work in the RTS Action did not benefit

Ms. Polanco or her estate. The Trustee points out that “[t]he claim was reclassified, not

expunged, and will be paid pro rata if a Chapter 13 Plan is ever confirmed. As a result, the

anticipated dividend to the other unsecured creditors has been reduced.” Trustee’s Opp. ¶ 14.

       The Trustee also disputes that any benefit was achieved as a consequence of Tirelli’s

negotiation of a settlement in the RTS Action which, Tirelli asserts, “saved the estate the cost of

further litigation, depositions, discovery, expert witnesses etc.” Fee App. ¶ 11. Instead, the

Trustee states, “[u]pon information and belief, the junior mortgagee stipulated to this relief

because [Ms. Polanco] was already entitled to it.” Trustee’s Opp. ¶ 15.

                                                 30
      Case 1-18-43399-ess         Doc 83      Filed 03/22/21     Entered 03/23/21 08:33:38




       When this bankruptcy case was filed, as Tirelli explains, Ms. Polanco sought “to

reorganize her financial situation and resolve issues with non-payment and/foreclosure of TWO

(2) mortgages on her home.” Fee App. ¶ 3. Specifically, she sought “to resolve a foreclosure

case pending in the state court by the mortgage loan creditor with a first lien on [her] primary

residence and to further resolve a disputed second mortgage lien.” Fee App. ¶ 4. Within less

than a month, Tirelli filed a request to enter into loss mitigation to address Bayview’s first

mortgage lien, and less than three months later, Tirelli commenced the RTS Action to address

the disputed second lien.

       Each of these steps proved to be productive for Ms. Polanco. The parties’ loss mitigation

efforts led to a court-approved consensual mortgage modification. And the RTS Action was

settled with a court-approved consensual reclassification of the second lien, from secured to

unsecured.

       The Trustee is correct to note that in a Chapter 13 plan, Ms. Polanco’s unsecured

creditors would receive a reduced dividend as a consequence of the reclassification. But that is a

consequence of the nature of the reclassified claim’s status as unsecured debt and simply reflects

the accurate classification and treatment of the debt – not the absence of a benefit to Ms. Polanco

or her estate. And similarly, while perhaps it now seems clear that the Defendants in the RTS

Action should have stipulated to the reclassification of their claim “because [Ms. Polanco] was

already entitled to it,” it is also clear that the claim was filed as a secured claim, and was not

withdrawn or amended until the settlement agreement was reached.

       That is, as a consequence of the services provided by Tirelli, Ms. Polanco’s objectives in

filing this Chapter 13 case – to reorganize her financial situation and to address two mortgages

on her home that were in default – were accomplished. And plainly, this meets the threshold of



                                                  31
      Case 1-18-43399-ess        Doc 83     Filed 03/22/21      Entered 03/23/21 08:33:38




“necessary to the administration of, or beneficial at the time at which the service was rendered

toward the completion of” this case. 11 U.S.C. § 330(a)(3)(C).

       For these reasons, and based on the entire record, the Court is satisfied that Tirelli has

shown that the services that it provided to Ms. Polanco were necessary and beneficial to her at

the time that they were performed.

                                   *             *              *

       As a final note, and as this Court has observed, “[o]ne of the fundamental principles of

bankruptcy law is that a bankruptcy discharge enables a debtor to receive a ‘fresh start.’”

McKenzie-Gilyard v. HSBC Bank Nevada, N.A. (In re McKenzie-Gilyard), 388 B.R. 474, 480

(Bankr. E.D.N.Y. 2007) (citing Marrama v. Citizens Bank, 549 U.S. 365, 367 (2007)). But it is

the rare situation where a Chapter 13 debtor can achieve that “fresh start” without the assistance

of an attorney. As other courts have noted, “debtors’ likelihood of success in the Chapter 13

arena is far greater if they are represented by counsel,” and “attorneys should be justly

compensated for their services and not limited by a flat fee in complex or difficult cases.” In re

Wesseldine, 434 B.R. at 40. And as this Court has observed in the related context of professional

fee applications in Chapter 11 reorganizations, “attorneys should not be deterred from

undertaking the representation of debtors in bankruptcy cases, including cases that may pose

significant challenges and an uncertain outcome, due to a risk of inadequate compensation.” In

re Korea Chosun Daily Times, Inc., 337 B.R. at 767 (citing In re Ames Dep’t Stores, Inc., 76

F.3d at 72). Not every Chapter 13 case succeeds, and not every measure of success is the same.

But where the case does succeed, the funds are available, and the applicable standards are met, it

is appropriate and fitting that an award of compensation should be made.




                                                32
      Case 1-18-43399-ess        Doc 83     Filed 03/22/21     Entered 03/23/21 08:33:38




                                            Conclusion

       For the reasons stated herein, and based upon the entire record, the Court grants the

Application for Final Allowance of Compensation and Expenses of Tirelli in part. The Court

finds and concludes that Tirelli has shown that it is entitled to a final allowance of compensation,

in the amount of $21,337.16, representing the amount requested of $23,637.16, reduced by the

amount disallowed of $2,300. The Court further finds and concludes that Tirelli has shown that

it is entitled to a final allowance of reimbursement of actual and necessary expenses in the

amount of $147.66. An order in accordance with this Memorandum Decision shall be entered

simultaneously herewith.




                                                                 ____________________________
 Dated: Brooklyn, New York                                              Elizabeth S. Stong
        March 22, 2021                                           United States Bankruptcy Judge

                                                33
